Defendant’s sole contention is that his sentence is harsh and excessive — a claim that, under the particular facts of this case, is not encompassed by his otherwise valid waiver of the right to *1271appeal. Based upon our review of the record, we disagree. Defendant exhibited violent behavior in breaking into a residence in the early morning hours and inflicting bodily harm to the individual who allegedly owed him money for drugs. Moreover, despite his young age, defendant has a lengthy criminal record, which includes two prior felony convictions. Furthermore, the sentence was on the low end of the parameters of the sentencing range that defendant consented to as part of the plea agreement. In view of the foregoing, we find no extraordinary circumstances nor any abuse of discretion warranting a reduction of the sentence in the interest of justice (see People v Conklin 39 AD3d 1022, 1023 [2007], lv denied 9 NY3d 841 [2007]; People v Drew, 16 AD3d 840, 841 [2005]).
Lahtinen, J.P., Spain, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.